Order, Supreme Court, Bronx County, entered September 7, 1978, granting defendant’s motion for summary judgment dismissing plaintiff’s action for conversion of a one-half interest in three joint bank accounts, reversed, on the law, and defendant’s motion for summary judgment denied, without costs. In an action for conversion of a one-half interest in three joint bank accounts brought by a wife against her husband some years after a divorce judgment, Special Term granted defendant’s motion for summary judgment dismissing the complaint, on the view that a property settlement incorporated in the judgment of divorce disposed of all property disputes between the parties and precluded the action. We disagree. Although the property settlement was detailed in certain respects, aspects of it are at least open to the interpretation that future lawsuits were recognized as a possibility. Moreover the failure to allude to the joint accounts in the stipulation of settlement cannot be assumed to be without significance. Issues of fact as to the impact of the settlement on the rights of the parties with regard to the accounts are clearly raised, which preclude the granting of summary judgment and require a trial. Concur&emdash;Birns, J. P., Sandler, Bloom, Lane and Lupiano, JJ.